This opinion is subject to administrative correction before final disposition.




                                Before
                  FULTON, HITESMAN, and STEPHENS,
                       Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                   Alexander G. EIKLENEBOOM
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                              No. 201900018

                            Decided: 11 July 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Lieutenant Colonel Mark D. Sameit, USMC. Sentence
   adjudged 25 October 2018 by a general court-martial convened at Ma-
   rine Corps Base Camp Foster, Okinawa, Japan, consisting of a mili-
   tary judge sitting alone. Sentence approved by the convening authori-
   ty: confinement for 8 months and a bad-conduct discharge.
   For Appellant: Major James S. Kresge, USMCR.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
              United States v. Eikleneboom, No. 2019000018


  The findings and sentence as approved by the convening authority are
AFFIRMED.

                             FOR THE COURT:




                             RODGER A. DREW, JR.
                             Clerk of Court




                                   2